18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 1 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 2 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 3 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 4 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 5 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 6 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 7 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 8 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 9 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 10 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 11 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 12 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 13 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 14 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 15 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 16 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 17 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 18 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 19 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 20 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 21 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 22 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 23 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 24 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 25 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 26 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 27 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 28 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 29 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 30 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 31 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 32 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 33 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 34 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 35 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 36 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 37 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 38 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 39 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 40 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 41 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 42 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 43 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 44 of 45
18-17083-aih   Doc 1   FILED 11/28/18   ENTERED 11/28/18 10:42:02   Page 45 of 45
